Name: Decision of the EEA Joint Committee No 169/1999 of 26 November 1999 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: organisation of transport;  land transport;  education;  employment
 Date Published: 2001-03-01

 Avis juridique important|21999D0169Decision of the EEA Joint Committee No 169/1999 of 26 November 1999 amending Annex XIII (Transport) to the EEA Agreement Official Journal L 061 , 01/03/2001 P. 0025 - 0028Decision of the EEA Joint CommitteeNo 169/1999of 26 November 1999amending Annex XIII (Transport) to the EEA AgreementTHE EEA JOINT COMMITTEE,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as "the Agreement", and in particular Article 98 thereof,Whereas:(1) Annex XIII to the Agreement was amended by Decision No 85/1999 of the EEA Joint Committee of 25 June 1999(1).(2) Council Directive 98/76/EC of 1 October 1998 amending Directive 96/26/EC on admission to the occupation of road haulage operator and road passenger transport operator and mutual recognition of diplomas, certificates and other evidence of formal qualifications intended to facilitate for these operators the right to freedom of establishment in national and international transport operations(2) is to be incorporated into the Agreement.(3) Liechtenstein is to be granted a transitional period with regard to the provisions of Directive 98/76/EC,HAS DECIDED AS FOLLOWS:Article 1The following shall be added in point 19 (Council Directive 96/26/EC) in Annex XIII to the Agreement:", as amended by:- 398 L 0076: Council Directive 98/76/EC of 1 October 1998 (OJ L 277, 14.10.1998, p. 17).The provisions of the Directive shall, for the purposes of the present Agreement, be read with the following adaptations:(a) Liechtenstein shall comply with the amendments made to the Directive by Council Directive 98/76/EC by 26 November 2000;(b) in Article 3(3)(c), regarding the EFTA States, 'those national currencies which are non-participants in the third stage of monetary union', shall read 'the national currencies of the EFTA States' and 'published in the Official Journal of the European Communities' shall read 'published officially in each EFTA State';(c) the EFTA States shall recognise the Community certificate issued by the EC Member States in accordance with Article 3(4)(d) of the Directive. For the purposes of such recognition, in the provisions of the Community certificate set out in Annex Ia to the Directive, references to 'Member State(s)' shall read 'EC Member State(s), Iceland, Liechtenstein and/or Norway';(d) the Community and the EC Member States shall recognise the certificate issued by Iceland, Liechtenstein and Norway in accordance with the Directive as adapted in Appendix 7 to this Annex;(e) when issued by Iceland, Liechtenstein and Norway, the certificate shall correspond to the model set out in Appendix 7 to this Annex."Article 2The Appendix in the Annex to this Decision shall become Appendix 7 to Annex XIII to the Agreement.Article 3The texts of Directive 98/76/EC in the Icelandic and Norwegian languages which are annexed to the respective language versions of this Decision, are authentic.Article 4This Decision shall enter into force on 27 November 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee.Article 5This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities.Done at Brussels, 26 November 1999.For the EEA Joint CommitteeThe PresidentN. v. Liechtenstein(1) OJ L 296, 23.11.2000, p. 45.(2) OJ L 277, 14.10.1998, p. 17.ANNEXto Decision No 169/1999 of the EEA Joint Committee""APPENDIX 7CERTIFICATE REFERRED TO IN ANNEX Ia OF COUNCIL DIRECTIVE 98/76/EC, AS ADAPTED FOR THE PURPOSES OF THE EEA AGREEMENT(see adaptation (d) in point 19 of Annex XIII to the Agreement)ANNEX IaEUROPEAN ECONOMIC AREA>PIC FILE= "L_2001061EN.002704.EPS">>PIC FILE= "L_2001061EN.002801.EPS">